DETAILED ACTION
1.	Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 7/30/2010. It is noted, however, that applicant has not filed a certified copy of the JP2010-172894 application as required by 37 CFR 1.55.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 15/655315 or 13/179626 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Information Disclosure Statement
4.	The IDS filed 9/4/2020 and 7/21/2021 are considered.



Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

5.	The abstract of the disclosure is objected to at least because it not directed towards the entire disclosure and does not include the steps of the claimed process.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not indicative of the invention to which the claims are directed.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Objections
7.	Claims 2 and 10 are objected to because of the following informalities:
Claim 2 line 5 recites “…or in a direction the first…”. It appears as though the word “from” is missing and should recite “…or in a direction from the first…”.
Claim 10 has a similar informality as claim 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claims 1-17 were amended through a preliminary amendment on 5/6/2021. No explanation or indication where the amended subject matter is supported was provided. Upon a detailed analysis of the specification, a description of at least the claimed “displaying, by the processor, on the display, a third visual element from the first position on the display to a third position on the display, and performing, by the processor, a second display control operation, based on the first position on the display and a third position on the display, in response to detecting a third input of the user from the first position of the display to the third position of the display” in combination with the other elements, as recited in independent claims 1, 9, and 17 is not found.  Accordingly, claims 1-17 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph. The examiner encourages applicants to clearly indicate where the amended claimed subject matter is described in the specification.  
Further, the subject matter of claim 3 appears to contradict that which is disclosed in the specification and recites subject matter that is not described in the specification. Claim 3 recites”…the second display control operation is faster… when a distance between the second position and the first position is longer than a distance between the third position and the first position”.  As provided in claims 1 and 2, the second display control operation is performed with respect to the first and third positions. The specification discloses that speed is greater as the length increases, see at least Fig. 10c and Pg. 32.  However, the subject matter of claim 3 appears to indicate the opposite, a shorter distance results in a faster speed. 
Further, the subject matter of claim 5, “…wherein a second of the second visual element differs between the first positon and the second position” is not found in the specification. 
Claim 11 recites similar subject matter as claim 3 and is further rejected for similar reasons as claim 3. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 5, 6, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “…wherein a second of the second visual element differs between the first positon and the second position”. It is unclear what ‘a second of the second visual element’ is referring to and therefore indefinite. Based on claim 13, it appears as though this should recite “…a shape of the second visual element …” and has been examined as such with respect to the prior art.  
Claim 6 recites “a third input”. Claim 6 depends from claim 1 and claim 1 also recites “a third input”. It is unclear whether another third input is claimed or if it is referring back to the originally claimed third input. Accordingly, the claim is indefinite. 
Claim 14 recites similar subject matter as claim 6 and is rejected for similar reasons. 






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-3, 5-11, and 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2009/0237371 A1) and further in view of Chang et al. (US 2010/0315358 A1).

In regard to claim 1, Kim discloses an information processing method of an information processing device, the information processing device including a processor configured to control a display, the information processing method comprising (Fig. 1):
 detecting, by the processor, a first input of a user to a first position on the display (Paragraph 0126 lines 1-3 and Paragraph 0131 lines 1-2: first point touched on screen); 
performing, by the processor, a first display control operation based on the first position of the display and a second position of the display, in response to detecting a second input of the user from the first position on the display to the second position on the display (Paragraph 0126 lines 7-9, Paragraph 0127, Paragraph 0132, Paragraph 0135, and Paragraph 0137: drag (e.g. second input) from first point to another point (e.g. second point) to cause scrolling function corresponding to direction from first point to the another point. The another point can be located above the first point which causes up scrolling); 
and performing, by the processor, a second display control operation, based on the first position on the display and a third position on the display, in response to detecting a third input of the user from the first position of the display to the third position of the display (Paragraph 0126 lines 7-9, Paragraph 0127, Paragraph 0132, Paragraph 0135, and Paragraph 0137: drag (e.g. third input) from first point to another point (e.g. third point) to cause scrolling function corresponding to direction from first point to the another point. The another point can be located below the first point which causes down scrolling).
While Kim teaches detecting, by the processor, a first input of a user to a first position on the display, detecting a second input of the user from the first position on the display to the second position on the display, and detecting a third input of the user from the first position of the display to the third position of the display, they fail to explicitly show the displaying, by the processor, a first visual element at the first position of the display; displaying, by the processor, on the display, a second visual element from the first position of the display to a second position of the display; and displaying, by the processor, on the display, a third visual element from the first position on the display to a third position on the display, as recited in the claims.  Chang teaches first, second, and third inputs similar to that of Kim.  In addition, Chang further teaches  
displaying a trace including an element at a first touch position and an element at another touch position in response to a touch and drag input from the first touch position to the another touch position (Fig. 6 and Paragraph 0077 lines 7-9). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Chang before him at the time the invention was made, to modify the detecting, by the processor, a first input of a user to a first position on the display, detecting a second input of the user from the first position on the display to the second position on the display, and detecting a third input of the user from the first position of the display to the third position of the display taught by Kim to include the displaying a trace including an element at a first touch position and an element at another touch position in response to a touch and drag input from the first touch position to the another touch position of Chang, in order to obtain displaying, by the processor, a first visual element at the first position of the display; displaying, by the processor, on the display, a second visual element from the 

In regard to claim 2, Kim discloses displaying, by the processor, content on the display, wherein, the first display control operation incudes scrolling the content in a direction from the second position to the first position or in a direction the first position to the second position, and the second display control operation includes scrolling the content in a direction from the third position to the first position or in a direction from the first position to the third positon (Figs. 6-9, Paragraph 0126 lines 7-9, Paragraph 0127, Paragraph 0132, Paragraph 0135, and Paragraph 0137: drag (e.g. second/third input) from first point to another point (e.g. second/third point) to cause scrolling displayed content corresponding to direction from first point to the another point).

In regard to claim 3, Kim discloses wherein a speed of the scrolling of the content included in the second display control operation is faster than a speed of the scrolling of the content included in the first display control operation, when a distance between the second positon and the first position is longer than a distance between the third potion and the first position (Paragraph 0128 lines 1-4 and Paragraph 0135 lines 8-11: scroll speed is dependent on length of drag). 

(Fig. 6 and Paragraph 0077 lines 7-9: the shape between the positions is dashed lines which is a different shape then the elements at the touch positions).
Note: Claim 5 is rejected over 35 U.S.C. 112, see above. In view of similar claim 13, the examiner has interpreted the recited ‘second’ to be ‘shape’.  

In regard to claim 6, the combination of Kim and Chang further discloses detecting, by the processor, a third input of the user with respect to the first positon on the display; and displaying, by the processor, at least two indicators on the display based on detecting the second input (All cited portions and explanation of Kim and Chang from the rejection of claim 1 are incorporated herein. As previously provided in claim 1, a third input is detected from the first position.  Further, as the combination teaches displaying an element at a first touch position and an element at the another touch position, the combination teaches the two indicators (e.g. element of first touch position and element of another touch position).

In regard to claim 7, Kim discloses wherein the first input includes a touch operation by the user with respect to the display (Paragraph 0126 lines 1-3 and Paragraph 0131 lines 1-2: first point touched on screen).

In regard to claim 8, Kim discloses wherein the second input includes a drag operation by the user with respect to the display after the touch operation (Paragraph 0137: drag from first point to another point).



In regard to claim 17, device claim 17 corresponds generally to method claim 1 and recites similar features in device form and therefore is rejected under the same rationale.

11.	Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2009/0237371 A1), Chang et al. (US 2010/0315358 A1), and further in view of Ullmann et al. (US 6677965 B1).

In regard to claim 4, while Kim and Chang teaches displaying the first, second, and third visual elements and the first, second, and third inputs, they fail to explicitly show the deleting, by the processor, the first visual element from the display, in response to not detecting the first input; deleting, by the processor, the second visual element from the display, in response to not detecting the second input; or deleting, by the processor, the third visual element from the display, in response to not detecting the third input, as recited in the claims.  Ullmann teaches visual elements similar to that of Kim and Chang.  In addition, Ullmann further teaches  
removing a visual element corresponding to a touch and drag operation once the inputs of the touch and drag operation are released (Column 5 lines 62-65). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Chang, and Ullmann before him at the time the invention was made, to modify the displaying the first, second, and third visual elements and the first, second, and third inputs taught by Kim and Chang to include the removing a visual element corresponding to a touch and drag operation once the inputs of 

In regard to claim 12, medium claim 12 corresponds generally to method claim 4 and recites similar features in medium form and therefore is rejected under the same rationale.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/Nicholas Ulrich/Primary Examiner, Art Unit 2173